Title: To John Adams from Joseph Ward, 9 September 1809
From: Ward, Joseph
To: Adams, John



Sir
Boston Sept. 9th, 1809

I have to make my grateful acknowledgements for your favour of the 31 Ult. I read, it as I do every thing that falls from your pen, with great attention. Every letter in the Patriot, under your Signature, I have read with equal attention pleasure & profit. I wish most sincerely they might be read by all men. There never was a time when the propagation of sound principles was more necessary. But there is a lightness of mind and frivolity which seems to me (I hope it is my error) pervades the public, even many of our rulers. Solid eternal principles, are passed over to read the history of the Duke of York and Mrs Clark—European chit-chat—and personalities, & party essays in our own Country. As I have heretofore remarked, I think if any thing can induce reflection, it will be your writings. If the people will not think, it matters not who writes, folly & wisdom produce the same effect. Your remarks upon Hamilton’s pamphlet, may be grumbled at, but cannot be answered. Indeed his book, to reflecting minds, carried its own refutation. He was a most unfortunate man; he had many good points; I esteemed him; he had many good points; I esteemed him; I loved him as a Soldier; he was faithful to our Standard; But his ambition was too high, & his common sense, was not equal to his genius. Hence his first pamphlet, to defend his own character, sunk it; & his last pamphlet, designed to lower yours, depressed his own. His indiscretion, considering his talents, was astonishing. I could not help wishing I had been at his elbow when he wrote his two pamphlets, and his last letter—the precursor of his death—as it seemed to me that I could have made the folly, the extreme absurdity, and the injury that must inevitably follow to himself, so glaring—that he would have opened his eyes to the plain dictates of commonsense. His reasoning powers seem to have been inverted; and his friends about him seem to have been either equally blind, or without influence. The recent republication, of the obnoxious pamphlet, looks like an effort of his professed friends to revive the memory of his errors. It is a strange act of friendship. If its republication was designed to wound an higher Character, the arrow will not reach the mark; and besides, facts, have taken off its point. It is reprinted for the worms, to sleep with the lumber of book stores; I have not heard of one buyer or reader of it. That any one should give it a second edition, after its recent and complete refutation, is among the follies of the present day. “The History of our Country is getting full of falsehoods, & it is high time for some of them to be corrected”—is an affecting truth. I believe Sir, that your writings have had a correcting influence; and although it may not be so rapid and extensive as good men desire, yet the pages will live and be read by men who seek for information; by our future historians, and the truths they record be read by their readers. When the present party cavilling spirit is dead, those truths may live, and shine unclouded by the little interests & low passions which now obscure the vision of narrow minded politicians. Posterity will wish to know the great Actors & their sentiments, who achieved the mighty Revolution; they will have less temptation to disguise the truth, than the scribblers of the present time.
The apparent “partiality for England, resembling the sentiments of the Tories in 1770, 1, 2, 3, and 4,” proceeds now, I conceive, from a different cause; though its effects are still injurious. Our extensive commercial connections with the people of that Country, lead many to think our prosperity dependant on theirs, and blindly to suppose that that govt. will not intentionally injure our trade, which is beneficial to them, and consequently that her fleets may protect our ships against the French tyrant, whose paws are more dreaded than the British Lion’s. It is the more difficult to correct errors, by reason of the blinding party spirit that prevails. One part of our public papers wear the complexion of British editors, and others of Frenchmen. We want to be nationalised, to feel as one people, take pride in our national character as Americans. We did seem to progress to the true point for a time after the adoption of the federal Constitution. After your retirement, our motion was retrograde—a navy, was cried down,—we were frenchified, and englified; economy was every thing; to support ships of war, was wasting the people’s money; the French are friends to a free trade, & Bonaparte has declared that the ocean shall be free; the English surely will not attempt to deprive us of national rights acknowledged by her rival, lest we might aid him.—If our public debt was were extinguished, we should be invincible. To withold our trade, from any nation, would bring her to our terms.—Washington did not understand a maritime system, and Adams had while in Europe imbibed the error of building a navy. With the money his navy system would have cost, our Country may be converted into a paradise.” In such a confusion of tongues & derangement of ideas, commonsense could not be heard, and our real Statesmen being in retired life, flattering promises gained popularity, and he that made the loudest professions of love for the people, & the strongest assurances of saving their money, rose the highest. Time and experience may cure the delirium & bring us back to sober reason.
There are some symtoms of returning reason. I have heard many say, that “If President Adams had continued, we should have had a Navy, instead of embargoes; respect among the nations instead of insult; and a commerce still extending; and after allowing for all the expenses, our nation might now have been worth many millions more than it is—Besides the incalculable loss of Character;—That the loss by spoliations, is four or five times as much as a Navy would have cost; And after all we must build a Navy, or be robbed by every sea rover.”
Such ideas may in time animate our nation, & your too long neglected system be revived with vigour. Your declaration, when President, that ‘to expect an extensive commerce, without a power to protect it, must be illusory.’ Time will I trust cure our “excessive partiality for England,” & connect our French ideas; and “the fatal error of depending on the wisdom justice or benevolence of any foreign nation for protection or assistance.” It will be strange indeed if we do not learn in the severe shool of experience, scourged as we have been, and shall be until we become wise.
As the Negotiations for the Peace of 1783, are very little known, even to our present rulers in general, and as the ignorant or evil minded may misrepresent facts, it seems highly important that they should be communicated to the public. Such a communication would be read with attention, as all the people had a deep interest in that momentous Negotiation; and all posterity will be interested in it; the Nation was in its infancy, and powerful arms were raised to strangle it in the cradle. You were its appointed Guardian, and under Providence held its destiny in your hand.
May God preserve your Life and Health many happy years, is the fervent wish and prayer / of Sir your very humble Servant
Joseph Ward